Citation Nr: 1312178	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  07-20 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating higher than 10 percent for degenerative disc disease of the lumbar spine.  

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran had active service from June 1958 to December 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  In that decision, the RO assigned a temporary total disability rating from March 14, 2006, to April 30, 2006, and a 10 percent disability rating thereafter for the service-connected degenerative disc disease.  The RO also granted a separate disability rating for neuropathy of the left lower extremity.  

Based on a January 2011 informal hearing presentation, the Board inferred a claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This matter was previously before the Board in February 2011 at which time it was remanded for additional development.  There has not been substantial compliance with the remand.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

Pursuant to the February 2011 Board remand, the Veteran was to be scheduled for a 
new VA examination to determine the current severity of his service-connected degenerative disc disease.  The RO/AMC was to the review the file to ensure that all development actions were completed appropriately.  However, the March 2011 VA examination report refers to a November 2010 "VA JACC VA PCP note" which showed the Veteran reported "only mild back pain."  This VA treatment note does not appear to be contained in the Veteran's claims file.

No VA treatment records are in the virtual or paper file.  On remand, all VA records must be associated with the file.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to assure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Further, at the March 2011 VA examination, the Veteran's coordination was tested.  A toe walk was normal but heel walking and heel-to-toe walking were slightly unsteady.  A sensory test was also normal.  

In April 2012, the Veteran submitted several additional recent private treatment records from Dr. S.  In October 2011, Dr. S. evaluated the Veteran, noting his long-standing back and leg pain; the right leg worse than the left.  His leg pain symptoms (aching, numbness, squeezing and burning) were most bothersome.  His symptoms felt a lot like the way they did before his 2006 surgery.  A review of systems showed he had difficulty walking, difficulty with urination, weakness, and a loss of coordination.  Muscle bulk and tone were within normal limits.  He did exhibit tandem gait shuffling with wide gait and stance; he could not perform heel to toe walk.  Flexion and extension were within normal limits.  Reflexes were hypo-reflexive for the lower extremities.  Dr. S. stated it sounded like he had worsening lumbar stenosis with radicular symptoms down his lower extremities.  He noted his wife felt his gait was weaker.  Hydrocephalus was to be ruled out (it was, as shown by a later October 2011 Dr. S. record).  

The Veteran's representative provided a waiver of this new evidence in April 2013, however, given the circumstances where the Veteran's treating physician explicitly stated the Veteran's back had worsened after his VA examination, and the objective findings (he could not perform heel to toe walk) the Board finds a new VA examination is necessary.  Additionally, given the findings of Dr. S. in October 2011, whether radiculopathy is present in the right lower extremity and all other neurological findings should be addressed.  Finally, since VA last received records from Dr. S. in October 2006, all records for the Veteran since that time period should be requested.  

Additionally, the March 2011 VA examination report does not address the impact of the disability on the Veteran's ability to maintain substantially gainful employment.  The examiner stated that it was not necessary to consider the impact of the disability on the Veteran's occupation since the Veteran was retired.  

In order to properly rate the disability and determine if it warrants a TDIU, the disability's impact on activities of daily living and the Veteran's ability to maintain substantially gainful employment must be considered; it does not matter whether the Veteran is actually working or not.  See 38 C.F.R. § 4.16(a) (2012).  The regulation states: Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  Id.  The percentage of the disability matters for TDIU and is not yet settled (as explained above) and as a result the issue of TDIU is inextricably intertwined with the increased rating claim.  In determining whether a  Veteran is entitled to a TDIU, the  Veteran's non-service-connected disabilities and his or her advancing age may not be considered.  38 C.F.R. §§ 3.341, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363.  

Regarding the Veteran's work history, his Armed Forces Of The United States Reports Of Transfer Or Discharge (DD Form 214s) and service personnel records show while in service he was an aircraft mechanic.  Later personnel records show he was a branch chief, flight crew leader and senior chief petty officer.  Records also show he had some college experience.  A January 1979 VA examination report noted after service he worked as a mechanic.  In February 2006 he told Dr. S. he was considering a part time job at the food bank lifting boxes of cans.  He was instructed to be careful with his back if he did that.  He should only lift with his legs and not do any heavy twisting.  Another record from the same month noted the Veteran was a retired care tech at the hospital.  A July 2006 record from Dr. S. showed the Veteran was retired but often volunteered at the hospital.  In March 2011, the examiner noted his military experience and that his usual occupation was "dog groomer" but also that he was retired since 2009.  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)  

1.  The RO/AMC shall  associate all VA treatment records with the Veteran's claims file.  If unavailable, notify the Veteran in compliance with 38 C.F.R. § 3.159(e) (2012).  

2.  The RO/AMC shall then, with any assistance from the Veteran, request all records from Dr. S. created after October 2006.  If the records are unavailable, notify the Veteran in compliance with 38 C.F.R. § 3.159(e).  

3.  After the above development is completed, the RO/AMC shall schedule the Veteran for a VA examination to assess the nature and severity of his degenerative disc disease disability, as well as the disability's impact on his ability to maintain gainful employment.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  All tests and studies deemed helpful should be conducted in conjunction with the examination.  

The examiner is asked to address the following:

(a)  Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.  

(b)  Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disorders and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  

(c) Identify any associated neurological deformities associated with the service-connected lumbar spine disorder, to include any associated bladder or bowel impairment.  The severity of each neurological sign and symptom should be reported.  The examiner should reference:
* A February 2006 Dr. S. record where the Veteran reported right sciatic pain; 
* A May 2006 postoperative physical therapy record showing no radiating pain or numbness; 
* An October 2006 VA examination report showing numbness in the right lower leg was noted; and 
* An October 2011 Dr. S. record showing aching, numbness, squeezing and burning pain in both lower extremities, right worse than left.  

(d)  State whether the Veteran has intervertebral disc syndrome.  If so, state whether intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of the episodes over the preceding 12 months should be reported.  The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

(e)  The examiner is directed to opine as to whether, without regard to the Veteran's age or the impact of any non-service-connected disabilities, the Veteran's service-connected degenerative disc disease of the lumbar spine renders him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

